UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 30, 2007 (October 25, 2007) INTERMOST CORPORATION (Exact name of Registrant as specified in its charter) Wyoming 0-3430 87-0418721 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 31st Floor, 3B31-23 GuomaoBuilding, 005 Renmin Rd. (South) Shenzhen, People’s Republic of China 518001 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:86-755-8221-0238 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On October 25, 2007, Mr. Shim Yang resigned from the board as director, effective as of October 25, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 30, 2007 INTERMOST CORPORATION By: /s/Rocky Wulianghai Rocky Wulianghai Chief Executive Officer
